Citation Nr: 0319286	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  99-19 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  What evaluation is warranted for post-traumatic headaches 
from April 2, 1999?

2.  What evaluation is warranted for a right knee disorder 
from April 2, 1999?

3.  What evaluation is warranted for a left knee disorder 
from April 2, 1999?

4.  What evaluation is warranted for bilateral pes planus 
from April 2, 1999?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechter, Counsel

INTRODUCTION

The veteran served on active military duty from January 1996 
to April 1999.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut, in pertinent part granting service connection 
and assigning noncompensable evaluations for left and right 
knee pain and bilateral pes planus, and granting service 
connection and assigning a 30 percent disability rating for 
post-traumatic headaches.  

REMAND

There has been a change in the law during the pendency of the 
veteran's claims.  The Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
significantly added to the statutory law concerning VA's 
duties when processing claims for VA benefits.  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  To implement the provisions of the 
law, VA promulgated regulations now codified, in pertinent 
part, at 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2002).  The 
provisions of these regulations apply to these claims.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The veteran must be afforded notice of the provisions of the 
VCAA including as applicable to his case, to include notice 
of the evidence that has been obtained by VA and specific 
notice of the evidence he needs to obtain in furtherance of 
his claim.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
While the veteran was informed of the VCAA in February 2002, 
this was in reference to claims other than those on appeal.  
Further, he has yet to be informed of what evidence he must 
obtain in furtherance of his appealed claims.  Charles v. 
Principi, 16 Vet. App. 370 (2002).  

Regarding the rating for headaches, the veteran noted in his 
September 1999 VA Form 9 that he had lost work at a previous 
job due to his headache disorder.  The Board notes that the 
claims folder includes service medical records, and post-
service records from VA Medical Centers (VAMC) in West Haven 
and Newington, Connecticut.  VA medical records obtained from 
VAMC West Haven date from May 1999 to January 2001, and those 
obtained from VAMC Newington date from May 1999 to January 
2002.  On remand any records dated since January 2002 from 
these facilities must be obtained.  

While a VA neurological examination was conducted in January 
2002, that report fails to include specific findings as to 
the degree to which headaches impaired the veteran's 
functioning, particularly in the workplace.  Further, there 
is no discussion of the amount, if any, of any work lost or 
impaired due to headaches.  Accordingly, a further 
neurological evaluation must be afforded the veteran to 
better evaluate this disorder.  Also, in light of the claim 
that headaches interfere with work, a social and industrial 
survey should be obtained to ascertain the degree to which 
productive activity has been impaired by his headaches.  In 
this regard, the Board notes that at a November 2001 VA 
annual physical evaluation the veteran complained of a 
migraine headache for the past week treated with relief with 
Imitrex.  In contrast, at the January 2002 VA neurological 
evaluation for compensation purposes, the examiner made no 
mention of migraines, and the veteran indicated that he 
preferred not using drugs in general and Imitrex in 
particular.  While not precisely contradictory, these 
statements are sufficiently proximate in time and disparate 
in findings to present confusion as to the severity and 
impact on productive activity caused by the headache 
disorder.  Further evaluation and survey may help clarify the 
nature and severity of the headache disorder.  

Accordingly, the case is REMANDED for the following:

1.  The RO should first review the 
claims file and ensure that all 
additional evidentiary development 
action required by the VCAA and new 
regulations is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
(West 2002) are satisfied, including 
providing the veteran specific notice of 
the VCAA and its provisions as 
applicable to the appealed claims.  The 
RO must refer to any pertinent guidance, 
including Federal Regulations, that have 
been issued.  The veteran must be 
afforded notice of evidence that has 
been obtained by VA, and specific notice 
of the evidence which he must submit in 
furtherance of his claim.  Quartuccio.  

2.  All treatment records pertaining to 
treatment received by the veteran since 
January 2001 at VAMC West Haven, 
Connecticut, and since January 2002 at 
VAMC Newington, Connecticut, should be 
obtained and associated with the claims 
folder.  

3.  After completion of the foregoing, 
the RO should arrange for a social and 
industrial survey.  The veteran is to be 
interviewed by a social worker to 
ascertain his daily activities, 
interactions, and habits - to include 
the nature, extent, and consistency of 
his work, and any loss of work due to 
any headache disorder.  A field social 
worker should also make appropriate 
contacts and inquiries to verify the 
veteran's reported work history and 
activities.  

4.  Thereafter, the veteran should be 
afforded a VA neurological examination 
to ascertain the nature and severity of 
his post-traumatic headache disorder.  
This disorder is distinct from the 
service connected seizure disorder.  
Hence, the examiner must differentiate 
any symptoms attributable to the post-
traumatic headache disorder from those 
attributable to a seizure disorder.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review for this examination.  The 
examiner should address all symptoms 
attributable to the headache disorder, 
including in particular the frequency, 
duration, and severity of headaches, and 
the degree to which they have been 
prostrating and/or otherwise 
significantly interfering with or 
preventing productive activity including 
work.  Any missed work due to headaches 
from April 1999 to the present should be 
documented. 

5.  Thereafter, and following any other 
appropriate development, the RO should 
review the claims at issue.  Staged 
ratings must also be considered in 
accordance with Fenderson v. West, 12 
Vet. App Vet. App. 119 (1999).  If 
either determination remains adverse to 
the veteran, he and his representative 
must be provided a supplemental 
statement of the case which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


